DETAILED ACTION
	This action is in response to the Applicant’s Request for Continued Examination filed on October 3, 2022.   Claims 1-3, 5-13, 15-17, and 19-20 are pending and addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.

Response to Amendment
Claims 1, 11, and 17 have been amended. Claims 4, 14, and 18 are cancelled. Claims 1-3, 5-13, 15-17, and 19-20 are pending and addressed below.

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. 
Regarding amended claims 1, 11, and 17, Applicants have argued that Gooneratne et al., US 2020/0190959 (hereinafter Gooneratne) fails to  discloses the limations of “determining, via an artificial intelligence technique, the presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data” as included in amended claims 1, 11, and 17. 
Applicant points out various citations in Gooneratne (abstract, par [0002], [0053], [0054]) which indicate that Gooneratne describes monitoring activities on a rig floor, and utilizing image sensors that are positioned around a rig floor, and an on-site edge or fog computing gateway that is communicably coupled to the image sensors. Applicant further points out various citations in Gooneratne (par [0051], [0052], [0085]-[0087], and [0115]) which continue references to artificial intelligence. Applicant concludes that Gooneratne discloses methods and apparatuses to monitor rig floor activities, not downhole anomalies. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While the Examiner agrees that Gooneratne discloses methods and apparatus for monitoring rig flow activities and not downhole anomalies, Gooneratne was not relied upon in the current rejections of claims 1, 11, and 17 to meet the limations of “determining the presence of downhole anomalies”. 
In particular, in the current rejection of claim 1, 11, and 17 (as described below), Gooneratne is relied upon to meet the limations of an image based monitoring system for continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component using a computer system to perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms (Gooneratne, par [0053], [0087]).  The limations of determining the presence of downhole anomalies are meet by Barfoed et al., US 2014/0340506 (hereinafter Barfoed) and Tjhang, US 2015/0007983 (hereinafter Tjhang) as indicated in the current rejection (see below). Barfoed and Tjhang are modified by Gooneratne to meet the limations of “determining, via an artificial intelligence technique, the presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data”, Barfoed, Tjhang and Gooneratne all disclose image based monitoring systems utilizing cameras, or the like. The image based monitoring systems of Barfoed and Tjhang for downhole inspections are simply modified by the use of processing real-time transmissions of images and data using an artificial intelligence technique for an image based monitoring system as disclosed by Gooneratne.
 For these reasons Barfoed, Tjhang, Gooneratne clearly meet the limations of claims 1, 11, and 17.

Regarding claims 2-3, 5-10, 12-13, 15-16 and 19-20, the arguments as present above with respect to claims 1, 11, and 17 are equally applicable to claims 2-3, 5-10, 12-13, 15-16 and 19-20.
Information Disclosure Statement
The information disclosure statement filed October 4, 2022 has been considered by the Examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5, 7-10, 11-13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfoed et al., US 2014/0340506 (hereinafter Barfoed) in view of Tjhang, US 2015/0007983 (hereinafter Tjhang) and Gooneratne et al., US 2020/0190959 (hereinafter Gooneratne).
Claim 1: Barfoed discloses a method to perform post drilling downhole-inspection in real-time (method of visualizing a downhole environment with a visualization system, abstract), the method comprising:
after completion of a drilling operation and a completion operation (wellbore has been drilled and cased as shown in Figure 1) deploying a downhole visualization system and logging tool (downhole tool string 2 including data processing means 4) (par [0045]-[0046]); 
obtaining real-time transmissions of data from the logging tool (real-time visualization of a downhole environment and sensors indicative of physical parameters in the downhole environment, par [0025]-[0026]); and 
determing a presence of a downhole anomaly based on the real-time transmissions (change in a casing structure, a formation structure or properties of fluids being present in the downhole environment, par [0022], [0057]).
Barfoed is silent as to deploying a camera downhole and obtaining real-time transmissions of images from the camera. 
Tjhang discloses a method to perform downhole inspection in real-time (downhole imaging systems and method, abstract), the method comprising:
deploying a camera (LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053]) and a logging tool (logging-while drilling module 120/120A, par [0048]) downhole (see Fig 1A) (downhole camera systems and methods are compatible with oilfield tools including wireline tools, par [0004], embodiments may be used in  wireline logging, production logging, permanent logging, fluid analysis, formation evaluation, etc., par [0050]);
obtaining real time transmissions of images from the camera (downhole real-time image processing system for reducing the amount of captured video transmitted to surface, abstract, par [0041]);
obtaining real-time transmissions of data from the logging tool (LWD module 120 includes capabilities for measuring, processing, and storing information, as well as for communicating with the surface equipment, par [0048]); and 
determining a presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data (downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the visualization system of Barfoed, with the camera and logging tool as disclosed by Tjhang, as the need for a downhole tool would have led one skilled in the art to choose an appropriate downhole tool, such as the camera and logging tool as disclosed by Tjhang. Therefore, choosing the appropriate downhole tool as disclosed by Tjhang would merely be a simple substitution of one known element for another would obtain the predictable result of providing a downhole imaging system for capturing real-time images of the downhole environment (Tjhang, par [006]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both Barfoed and Tjhang disclose downhole wireline logging tools and are considered to be from the same field of endeavor (Barfoed, Figure 1, Tjhang, par [0050]).
Barfoed, as modified by Tjhang, fails to disclose determining, via an artificial intelligence technique, the presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data. 
Gooneratne discloses a monitoring system able to continuously monitor well components in real-time and continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component (par [0053]). The image base monitoring system (200), can include one or more image sensors 202, such as cameras, and an onsite gateway 204 (par [0063]).  The edge gateway (204) can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102. The analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms. Such algorithms can be based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component (par [0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of downhole inspection in real-time of Barfoed and Tjhang, to include real-time determination of anomalies from image feed using the computer visions and artificial intelligence based on real-time transmissions of images and data, as disclosed by Gooneratne, as this modification would have provided continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (Gooneratne, par [0025], [0053]).
Claim 2: Barfoed, as modified by Tjhang and Gooneratne, disclose determining the presence of the downhole anomaly (Tjhang, downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]) comprises performing an automated real-time determination of a presence of the downhole anomaly (real-time and continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, par [0053]) through computer vision and artificial intelligence techniques based on the real-time transmissions of images and the real-time transmissions of data (Gooneratne, analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms. Such algorithms can be based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component, par [0087]). 
Claim 3: Barfoed, as modified by Tjhang and Gooneratne, discloses determining the presence of the downhole anomaly is performed while the camera and the logging tool are deployed downhole (Tjhang, LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053], are shown downhole in Fig 1A, abstract, par [0004]). 
Claim 5: Barfoed, as modified by Tjhang and Gooneratne, discloses utilizing computer vision with machine learning to determine the presence of the downhole anomaly (Tjhang, downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002], Gooneratne, monitoring system is able to continuously monitor well components in real time and perform continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, par [0053], machine learning/artificial intelligence/big data analytics to process, enrich and present the data in a way to initiate automatic action, par [0054]).
Claim 7: Barfoed, as modified by Tjhang and Gooneratne, discloses comprising determining, based on the presence of the downhole anomaly (Tjhang, downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]), an improvement to a well intervention operation (Gooneratne, monitoring system monitors well components in real time, and perform continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component, par [0025]).
Claim 8: Barfoed, as modified by Tjhang and Gooneratne, are silent as to determining, based on the presence of the downhole anomaly, an improvement to a recompletion operation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method to include determining an improvement to a recompletion operation, based on the presence of the downhole anomaly, as Gooneratne discloses a monitoring system that monitors well components in real time to identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (Gooneratne, par [0025]).  One of ordinary skill in the art would understand that the identification of operation faults and anomalies in well components, and proposing a fix if identified would also be applicable to a recompletion. 
Claim 9: Barfoed, as modified by Tjhang and Gooneratne, are silent as to determining, based on the presence of the downhole anomaly, an improvement to a plug and abandon operation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Barfoed, Tjhang, and Gooneratne to further include determining an improvement to a plug and abandon operation, based on the presence of the downhole anomaly, as Gooneratne discloses a monitoring system that monitors well components in real time to identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (Gooneratne, par [0025]).  One of ordinary skill in the art would understand that the identification of operation faults and anomalies in well components, and proposing a fix if identified would also be applicable to a plug and abandon operation
Claim 10: Barfoed, as modified by Tjhang and Gooneratne, discloses comprising: analyzing the downhole anomaly (Tjhang, downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]); and
 improving performance of a subsequent downhole inspection operation based on an analysis of the downhole anomaly (Gooneratne, monitoring system monitors well components in real time, and perform continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component, par [0025]).
Claim 11: Barfoed discloses a downhole inspection system, comprising: a storage medium (storage means 8); and one or more processors (uphole data processing means 5, downhole data processing means 4) configured to: 
after completion of a drilling operation and a completion operation (wellbore has been drilled and cased as shown in Figure 1) obtaining real-time transmissions from a downhole visualization system and logging tool (downhole tool string 2 including data processing means 4 and sensors) (par [0045]-[0046]); 
obtaining real-time transmissions of data from the logging tool (real-time visualization of a downhole environment and sensors indicative of physical parameters in the downhole environment, par [0025]-[0030]);
determine a presence of a downhole anomaly based on the real-time transmissions (change in a casing structure, a formation structure or properties of fluids being present in the downhole environment, par [0022], [0057]) wherein the downhole tool (downhole tool string 2 including data processing means 4 and sensors) is deployed in a wellbore after completion of the drilling operation and the completion operation (wellbore has been drilled and cased as shown in Figure 1).
Barfoed is silent as to obtain real-time transmissions of images from a camera of a logging tool; obtain real-time transmissions of data from the logging tool; and determine a presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data.
Tjhang discloses a downhole inspection system (downhole imaging systems and method, abstract), comprising: 
a storage medium (processor and memory, par [0008]); and 
one or more processors (processor and memory, par [0008]) configured to: 
obtain real-time transmissions of images from a camera of a logging tool ((LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053], downhole real-time image processing system for reducing the amount of captured video transmitted to surface, abstract, par [0041]); 
obtain real-time transmissions of data from the logging tool (logging-while drilling module 120/120A, par [0048], LWD module 120 includes capabilities for measuring, processing, and storing information, as well as for communicating with the surface equipment, par [0048]); and 
determine a presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data (downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the visualization system of Barfoed, with the camera and logging tool as disclosed by Tjhang, as the need for a downhole tool would have led one skilled in the art to choose an appropriate downhole tool, such as the camera and logging tool as disclosed by Tjhang. Therefore, choosing the appropriate downhole tool as disclosed by Tjhang would merely be a simple substitution of one known element for another would obtain the predictable result of providing a downhole imaging system for capturing real-time images of the downhole environment (Tjhang, par [006]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both Barfoed and Tjhang disclose downhole wireline logging tools and are considered to be from the same field of endeavor (Barfoed, Figure 1, Tjhang, par [0050]).
Barfoed, as modified by Tjhang, fails to disclose determine, via an artificial intelligence technique, the presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data. 
Gooneratne discloses a monitoring system able to continuously monitor well components in real-time and continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component (par [0053]). The image base monitoring system (200), can include one or more image sensors 202, such as cameras, and an onsite gateway 204 (par [0063]).  The edge gateway (204) can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102. The analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms (par [0054]. Such algorithms can be based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component (par [0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of downhole inspection in real-time of Barfoed and Tjhang, to include real-time determination of anomalies from image feed using the computer visions and artificial intelligence based on real-time transmissions of images and data, as disclosed by Gooneratne, as this modification would have provided continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (Gooneratne, par [0025], [0053]).
Claim 12: Barfoed, as modified by Tjhang and Gooneratne, discloses comprising: analyze the downhole anomaly (Tjhang, downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]); and
 improve performance of a subsequent downhole inspection operation based on an analysis of the downhole anomaly (Gooneratne, monitoring system monitors well components in real time, and perform continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component, par [0025]).
Claim 13: Barfoed, as modified by Tjhang and Gooneratne, discloses the presence of the downhole anomaly is determined while the camera and the logging tool are deployed downhole (Tjhang, LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053], downhole real-time image processing system for reducing the amount of captured video transmitted to surface, abstract, par [0041], downhole camera systems and methods are compatible with oilfield tools including wireline tools, par [0004], embodiments may be used in  wireline logging, production logging, permanent logging, fluid analysis, formation evaluation, etc., par [0050). 
Claim 15: Barfoed, as modified by Tjhang and Gooneratne, discloses the one or more processors are further configured to utilize computer vision with machine learning to determine the presence of the downhole anomaly (Gooneratne, the image base monitoring system 200, can include one or more image sensors 202, such as a cameras, and an onsite gateway 204, par [0063], edge gateway 204 can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102, analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms, based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component, par [0087]).
Claim 17:  Barfoed discloses a machine-readable medium comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations (method of visualizing a downhole environment with a visualization system, abstract, visualization system includes processors, including uphole and downhole processors 4, 5, par [0006]), comprising:
after completion of a drilling operation and a completion operation (wellbore has been drilled and cased as shown in Figure 1) obtaining real-time transmissions of data from a downhole visualization system and logging tool (real-time visualization of a downhole environment and sensors indicative of physical parameters in the downhole environment, par [0025]-[0026], downhole tool string 2 including data processing means 4) (par [0045]-[0046]); and 
determing a presence of a downhole anomaly based on the real-time transmissions (change in a casing structure, a formation structure or properties of fluids being present in the downhole environment, par [0022], [0057]), 
wherein the downhole tool (downhole tool string 2 including data processing means 4 and sensors) is deployed in a wellbore after completion of the drilling operation and the completion operation (wellbore has been drilled and cased as shown in Figure 1).
Barfoed is silent as to, obtaining real-time transmissions of images from a camera of a logging tool; obtaining real-time transmissions of data from the logging tool; analyzing the downhole anomaly; and improving performance of a subsequent downhole inspection operation based on an analysis of the downhole anomaly.
Tjhang discloses a machine-readable medium comprising instructions stored therein (downhole imaging systems and method, abstract, on-site edge gateway 204 includes one or more processors and a non-transitory computer-readable storage medium, par [0079]), which when executed by one or more processors (processor and memory, par [0008]), causes the one or more processors to perform operations comprising: 
obtaining real-time transmissions of images from a camera of a logging tool (LWD  module 120/120A or MWD module 103/130A may include imaging assembly, par [0050], imaging devices 224A-B can be cameras, par [0053], downhole real-time image processing system for reducing the amount of captured video transmitted to surface, abstract, par [0041]); 
obtaining real-time transmissions of data from the logging tool (logging-while drilling module 120/120A, par [0048], LWD module 120 includes capabilities for measuring, processing, and storing information, as well as for communicating with the surface equipment, par [0048]); and; 
determining a presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data (downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]); 
analyzing the downhole anomaly (downhole camera services are used to diagnose mechanical problems in wells, such as casing and tubing anomalies, corrosion, or for example for multilateral window identification and observation of items lost in a well, fishing operation, par [0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the visualization system of Barfoed, with the camera and logging tool as disclosed by Tjhang, as the need for a downhole tool would have led one skilled in the art to choose an appropriate downhole tool, such as the camera and logging tool as disclosed by Tjhang. Therefore, choosing the appropriate downhole tool as disclosed by Tjhang would merely be a simple substitution of one known element for another would obtain the predictable result of providing a downhole imaging system for capturing real-time images of the downhole environment (Tjhang, par [006]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both Barfoed and Tjhang disclose downhole wireline logging tools and are considered to be from the same field of endeavor (Barfoed, Figure 1, Tjhang, par [0050]).
Barfoed, as modified by Tjhang, fails to disclose determining, via an artificial intelligence technique, a presence of a downhole anomaly based on the real-time transmissions of images and the real-time transmissions of data; and improving performance of a subsequent downhole inspection operation based on an analysis of the downhole anomaly.
Gooneratne discloses an image based monitoring system monitors well components in real time, and performs continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (par [0025], [0053]).The image base monitoring system 200, can include one or more image sensors 202, such as a cameras, and an onsite gateway 204 (par [0063], [0087]). The edge gateway (204) can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102. The analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms. Such algorithms can be based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component (par [0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Barfoed and Tjhang, to determine, via an artificial intelligence technique, the presence of a downhole anomaly based on the real-time transmissions of images and data and improve performance of a subsequent downhole inspection operation based on an analysis of the anomalies as disclosed by Gooneratne, as this modification would have provided continuous image and signal processing to extract operating parameter information, identify operating conditions such as faults and anomalies in the well component, and propose a fix if the identified operating condition reaches a failure threshold of the well component (Gooneratne, par [0053]). One of ordinary skill in the art would understand that this modification would improve the performance of subsequent inspection operations.
Claim 19: Barfoed, as modified by Tjhang and Gooneratne, discloses instructions stored therein, which when executed by one or more processors (Tjhang, processor and memory, par [0008]), causes the one or more processors to perform operations comprising utilizing computer vision with machine learning to determine the presence of the downhole anomaly (Gooneratne, the image base monitoring system 200, can include one or more image sensors 202, such as a cameras, and an onsite gateway 204, par [0063], edge gateway 204 can include a computer system having a data ingestion module to acquire the data from the image sensor 202, or any other sensor, on the rig floor 102, analysis module of the gateway 204, can perform one or more analysis operations using machine learning algorithms or artificial intelligence algorithms, based on the developed detection, failure, and prediction models utilized to obtain the condition of a well component, par [0087]).

Claim 6, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfoed, Tjhang, and Gooneratne as applied to claims 5, 15, and 17, and further in view of Lie, US 2011/0087434 (hereinafter Lie).
Claim 6: Barfoed, as modified by Tjhang and Gooneratne, further discloses image views can be utilized to perform real-time, continuous image and signal processing and compared with detection/failure/prediction models in artificial intelligence, machine learning databases, to extract information and identify anomalies or failures (present and potential) regarding the integrity of the component (Gooneratne, par [0086]).
Barfoed, as modified by Tjhang and Gooneratne,, is silent as to utilizing computer vision with machine learning comprises comparing the downhole anomaly with another downhole anomaly present in a similar downhole environment.
Lie discloses a downhole monitoring system including a digital signal processor (310). The processor is operable to compare, by a correlation-type technique or using a neural network approach, the Fourier spectrum coefficients Fαβ with templates of frequency spectra of specific types of known defects occurring within boreholes, for example leakage holes, obstructions, cracks and so forth. In an event of the computer frequency spectrum Fαβ being sufficiently similar, within a threshold limit, to one or more of the frequency spectra of the one or more templates, a defect in the borehole is deemed to have been found (par [00115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Barfoed, as modified by Tjhang and Gooneratne,, to further include comparing the downhole anomaly with another downhole anomaly present in a similar downhole environment as disclosed by Lie, as this modification would have provided further data for performing real-time image and signal processing and comparisons to thereby assist in determining the presence of anomalies in the borehole (Lie, par [0115]).
Claim 16: Barfoed, as modified by Tjhang and Gooneratne, further discloses image views can be utilized to perform real-time, continuous image and signal processing and compared with detection/failure/prediction models in artificial intelligence, machine learning databases, to extract information and identify anomalies or failures (present and potential) regarding the integrity of the component (Gooneratne, par [0086]).
Barfoed, as modified by Tjhang and Gooneratne, is silent as to the one or more processors are further configured to: utilize computer vision with machine learning to compare the downhole anomaly with another downhole anomaly present in a similar downhole environment; and determine the presence of the downhole anomaly based on a comparison of the downhole anomaly with another downhole anomaly present in a similar downhole environment.
Lie discloses a downhole monitoring system including a digital signal processor (310). The processor is operable to compare, by a correlation-type technique or using a neural network approach, the Fourier spectrum coefficients Fαβ with templates of frequency spectra of specific types of known defects occurring within boreholes, for example leakage holes, obstructions, cracks and so forth. In an event of the computer frequency spectrum Fαβ being sufficiently similar, within a threshold limit, to one or more of the frequency spectra of the one or more templates, a defect in the borehole is deemed to have been found (par [00115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Barfoed, as modified by Tjhang and Gooneratne, to further include utilizing computer vison with machine learning for comparing the downhole anomaly with another downhole anomaly present in a similar downhole environment to determine the presence of the downhole anomaly  as disclosed by Lie, as this modification would have provided further data for performing real-time image and signal processing and comparisons to thereby assist in determining the presence of anomalies in the borehole (Lie, par [0115]).
Claim 20: Barfoed, as modified by Tjhang and Gooneratne, further discloses image views can be utilized to perform real-time, continuous image and signal processing and compared with detection/failure/prediction models in artificial intelligence, machine learning databases, to extract information and identify anomalies or failures (present and potential) regarding the integrity of the component (Gooneratne, par [0086]).
Barfoed, as modified by Tjhang and Gooneratne, is silent as to further comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising: utilizing computer vision with machine learning to compare the downhole anomaly with another downhole anomaly present in a similar downhole environment; and determining the presence of the downhole anomaly based on a comparison of the downhole anomaly with another downhole anomaly present in a similar downhole environment.
Lie discloses a downhole monitoring system including a digital signal processor (310). The processor is operable to compare, by a correlation-type technique or using a neural network approach, the Fourier spectrum coefficients Fαβ with templates of frequency spectra of specific types of known defects occurring within boreholes, for example leakage holes, obstructions, cracks and so forth. In an event of the computer frequency spectrum Fαβ being sufficiently similar, within a threshold limit, to one or more of the frequency spectra of the one or more templates, a defect in the borehole is deemed to have been found (par [00115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the machine readable medium of Barfoed, as modified by Tjhang and Gooneratne, to further include utilizing computer vision with machine learning for comparing the downhole anomaly with another downhole anomaly present in a similar downhole environment to determine the presence of the downhole anomaly  as disclosed by Lie, as this modification would have provided further data for performing real-time image and signal processing and comparisons to thereby assist in determining the presence of anomalies in the borehole (Lie, par [0115]).

Conclusion
Claims 1-3, 5-13, 15-17, and 19-20 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676